Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


William Robert Parker, Appellant                      Appeal from the 123rd District Court of
                                                      Panola County, Texas (Tr. Ct. No. 13,122).
No. 06-18-00102-CR         v.                         Opinion delivered by Chief Justice Morriss,
                                                      Justice Moseley and Justice Burgess
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, William Robert Parker, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED JULY 12, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk